Citation Nr: 1816050	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-41 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to April 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2018, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for depression.  He contends that he currently has depression related to his in-service experiences of visiting the Dachau concentration camp in Germany.  He stated during the March 2018 Board hearing that while in service he went to the infirmary after this experience.  However, the Veteran's service treatment records are silent for complaints or treatment of a psychiatric disorder.

The Veteran's spouse submitted a November 2016 statement in which she indicated she witnessed many occasions where the Veteran got depressed due to the memory or mention of the concentration camp in Dachau, Germany.  She stated in 1956, the Veteran was sent on a detail from Munich to Dachau and visited the gas chambers.  She noted that witnessing this affected him and has "never left his mind."  She indicated the Veteran brought up the experience often and then would get depressed and need to be alone.

The Veteran's VA treatment shows current complaints of depression.  A May 2016 VA treatment record indicated the Veteran had recurrent thoughts of the Dachau concentration camp which he visited during service, in 1956.  The Veteran reported when he visited the camp, he went into a gas chamber, saw pipes on the wall, saw two crematoriums, as well as a "blood ditch" used for shooting people.  He indicated this experience has constantly bothered him since then and the examiner diagnosed him with depression.  Further, a June 2016 VA treatment record indicated a positive depression screen.

The Veteran has not yet been afforded a VA examination related to his claim.  There is evidence supporting recurrent depression and that such condition may be related to an in-service experience.  Therefore, the evidence currently meets the low threshold for obtaining a VA examination as to this issue.  See 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since June 2016.

2.  Then, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine the nature and etiology of any diagnosed psychiatric disorder.

The examiner should identify whether the Veteran has a current psychiatric disorder, to include one manifested by depression.  Any necessary testing should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder is related to his active service, to include his reported visit to the Dachau concentration camp.

In rendering the opinion, the examiner should address the lay evidence and provide a complete rationale for any opinion reached.

3.  Finally, readjudicate the appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

